DETAILED ACTION
The receipt is acknowledged of applicants’ amendment filed 10/03/2022, IDS filed 09/01/2022.

Claims 8-10, 12, 13 and 18-29  previously presented. 

Claims 30 and 31 have been added.  

Claims 8-10, 12, 13 and 18-31 are pending and examined on the merit.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 8-10, 12, 13, 18-23, 25-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Breitenbach et al. (US 2005/0260254), Horstmann et al. (US 5,230,898), and Müller et al. (WO 2011/057714) all references are of record.

Applicant Claims 
Claim 8 is directed to a method for the hot-melt production of a transdermal therapeutic system without solvent comprising the steps of:
a)	producing one or more drug-containing matrix layer formed from pressure-sensitive adhesive masses comprising:
at least one pressure-sensitive adhesive that is a hot melt pressure-sensitive adhesive;
at least one drug that is supersaturated in the matrix layer; 
particles of cross-linked polyvinylpyrrolidone; and
optional excipients consisting of permeation enhancer, silicone oils and antioxidants;
wherein the at least one drug in solid form, and the cross-linked polyvinylpyrrolidone particles and optional excipients are dispersed in the hot melt pressure-sensitive adhesive; and
b)	coating a polymer carrier with the drug-containing pressure-sensitive adhesive mass; and
c)	applying a removable protective layer of the pressure-sensitive adhesive mass
wherein, during production of the transdermal therapeutic system, the hot melt pressure-sensitive adhesive masses are initially heated to a first temperature that is 5-20 °C above the softening temperature of the hot melt pressure-sensitive adhesive mass and is at the same time below the melting point or the melting range of the stable modification of the at least one drug with the cross-linked polyvinylpyrrolidone and drug dispersed in the adhesive masses heated to said temperature by kneading or stirring; and
the heated hot melt pressure-sensitive adhesive masses are temporarily subjected to additional heat, either during the production of the drug-containing pressure-sensitive adhesive mass, during the coating of the polymer carrier, or during both the production of the drug-containing pressure-sensitive adhesive mass and the coating of the polymer carrier, said additional heat raising said  temperature of the heated hot melt pressure sensitive adhesive masses above the melting point or the melting range of the stable modification of the at least one drug temporarily, for at least 1 minute to 10 minutes.

Claim 26 is directed to a method for the hot-melt production of a solvent-free transdermal therapeutic system
consisting essentially of the steps of:
a)	 producing one or more drug-containing pressure-sensitive adhesive masses comprising
hot-melt pressure-sensitive adhesive, particles of cross-linked polyvinylpyrrolidone, and at least one drug, 
said producing step consists of initially kneading at least one hot-melt pressure-sensitive
adhesive, particles of cross-linked polyvinylpyrrolidone and at least one drug at a temperature that is 5 to 20 °C above the pressure-sensitive softening temperature but below the drug melting point or melting range and then temporarily raising the hot melt pressure-sensitive mass temperature from the first temperature;
b)	coating a polymer carrier with the drug-containing pressure-sensitive adhesive mass of
step (a), and
c)	applying a protective layer to the coated pressure-sensitive mass of step (b);
wherein the hot melt pressure-sensitive adhesive mass temperature is temporarily raised from said  temperature, either during production of the drug containing pressure sensitive adhesive mass in step (a) or during both the production of the drug-containing pressure-sensitive adhesive mass in step (a) and the coating of the polymer carrier in step (b), and the raised temperature is above the melting point or the melting range of the drug(s) for at least 1 minute to 10 minutes.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Breitenbach teaches solvent free hot melt transdermal therapeutic system (TTS) to deliver rotigotine comprising hot melt adhesive matrix comprising rotigotine, backing layer impermeable to rotigotine, and a protective layer to be removed before use (abstract; figure 10; ¶¶ 0029, 0147). Rotigotine is introduced into molten adhesive, solvent free matrix at a temperature of 70-200 °C (¶¶ 0046, 0050, 0152). The adhesive layer of the TTS is melted at very low temperatures of 70-75 °C, which is below the melting point of rotigotine (¶¶ 0159, 0162). The reference teaches: “By "hot-melt process" this patent application also subsumes a procedural variation involving work at temperatures below the melting point of rotigotine, whereby the adhesive melt contains the Rotigotine in its solid form” (¶ 0048). The adhesive is amine resistant polyorganosiloxane adhesive (¶¶ 0075, 0076). The adhesive matrix comprises internal phase that serves as a solubilizer and crystallization inhibitor while contributing to a uniform distribution of the active substance in the adhesive matrix. The internal phase component also helps to augment moisture absorption of the patch on the skin. The internal phase preferably polyvinyl pyrrolidone (PVP), and can be PVP copolymer, i.e. crosslinked PVP (¶¶ 0093-0096, 0103, 0104). The internal phase forms droplets in the adhesive matrix having average size up to 20 µm (¶ 0168). The mixture of the hot melt adhesive matrix and drug is manually homogenized and laminated onto a foil, and then cut out (¶ 0197). Example 5 teaches adhesive matrix comprising 15% rotigotine and 5% internal phase PVP, referring to example 1, and this makes the ratio of 3:1. The reference teaches mixing rotigotine in the adhesive matrix at a temperature as low as 70°C which is below the melting point of the drug used by the reference, rotigotine. Following that, the mixture is heated to permit continuous feeding of the hot melt for continuous production system. The reference teaches in a particularly preferred form of implementation the rotigotine is melted by metering it, in its solid state, into the hot molten matrix and by briefly homogenizing and then calendering the rotigotine-containing matrix melt onto a foil substrate. In that operation the rotigotine is exposed, preferably for a maximum of 5 minutes and most desirably for less than 4, 3, 2 or even 1 minute(s), to a temperature of 100o C to 200o C, preferably 120-160o C and ideally 130-150o C (¶¶ 0153-0162). This exposing of rotigotine polymer mixture to a temperature up to 200o C for a period of 1-5 minutes, suggests exposing the mixture to a temperature above the melting temperature for short period of 1-5 minutes as instantly claimed by claim 8. The matrix may contain antioxidants or permeation enhancers (¶¶ 0137, 0190). The reference teaches 4-40% of the drug in the adhesive layer, and the present invention describes 5-25% in paragraph [0044] of the published application, and this means the reference matrix is supersaturated as claimed. Example 5 of the reference teaches mixture of the adhesive, drug and any other ingredients after being hot melted is manually homogenized, i.e., stirred  and laminated onto a preheated foil into section and then cutout. The matrix has high active substance charge (¶ 0108). Example 1 teaches cutting individual patches. Packaging the patches is obvious step, no medical patches are sold unpackaged.  The drug remains stable in the hot met adhesive (¶¶ 0030, 0031, 0153). Rotigotine in its solid state is metered into the melted adhesive (¶ 0160). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Breitenbach teaches PVP and crosslinked PVP in the adhesive matrix, and teaches PVP particles, however, the reference does not exemplify particles of crosslinked PVP as claimed by claim 8. While Breitenbach teaches additional heating after heating the drug-adhesive mixture, however the reference does not exemplify the additional heating is temporarily for at least 1 minute to 10 minutes as instantly claimed by claim 8. 
	While Breitenbach teaches high active agent charge in the matrix, and teaches 4-40% of the drug in hot melted silicone matrix and this is expected to be a supersaturating amount of the drug because the instantly claimed invention used 5-25% of the drug to produce supersaturated matrix, however the reference does not explicitly teach supersaturated matrix with the drug as claimed by claim 8.  
Horstmann teaches transdermal therapeutic system that exhibited an increased active agent flow and stability during storage. The system comprises matrix comprising the active agent and crosslinked PVP particles. The crosslinked PVP has maximum grain size of 150 micrometer. The reference teaches the active agent is mixed with PVP the mixture mixed with matrix polymer of dimethylpolysiloxane to form islands in the matrix, i.e. microreservoirs (abstract; figures; col.2, lines 54-58; example 1).
Müller teaches simple and inexpensive method of preventing crystallization of pharmaceuticals in a polymer matrix of transdermal devices oversaturated with a drug by temporarily drying the mixture of the polymer and pharmaceutical at a temperature at least 10o C above the melting temperature of the pharmaceutical contained in the mixture. Drying should take place for at least one minute and no longer than 10 minutes (abstract; ¶¶ 0038, 0048, 0049). The pharmaceutical is dispersed in a polymer matrix (¶0056). The polymer matrix is preferably amine resistant polysiloxane (¶¶ 0061, 0063). Preferred pharmaceutical is rotigotine (¶ 0068). The polymer containing rotigotine that was dried above the melting temperature of the drug for 3 minutes shows no drug crystallization for 2 years (¶¶ 0085-0087).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal therapeutic system comprising hot melt adhesive matrix layer comprises drug and PVP or crosslinked PVP manufactured by the process taught by the Breitenbach, and replace PVP with particles of crosslinked PVP taught by Horstmann. One would have been motivated to do so because Horstmann teaches that presence of drug and crosslinked PVP particles in adhesive matrix provides increased active agent flow and stability during storage. One would reasonably expect formulating transdermal therapeutic system comprising hot melt adhesive matrix layer containing drug and crosslinked PVP particles wherein the system has increased active agent flow and stability during storage.
Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal therapeutic system comprising hot melt adhesive matrix layer manufactured by the process taught by the combination of Breitenbach and Horstmann that require drying and maximum of 5 minutes and most desirably for less than 4, 3, 2 or even 1 minute(s), to a temperature of 100o C to 200o C, and supersaturate the matrix with the drug and dry the mixture after lamination for a period of 1 minute to less 10 minutes above the melting point of rotigotine as taught by Müller. One would have been motivated to do so because Müller teaches that polymer containing rotigotine that was dried above the melting temperature of the drug for 3 minutes is simple and inexpensive method of producing oversaturated drug layer that shows no drug crystallization for 2 years. One would reasonably expect producing supersaturated matrix by simple inexpensive method of drying the polymer matrix for 1 to 10 minutes above the melting temperature of rotigotine wherein the produced polymer matrix is stable without showing crystallization for 2 years.
Regarding introducing the drug in the solid state into the melted adhesive as claimed by claim 8, this is taught by Breitenbach. 
Drying the mixture of drug and adhesive after lamination for a period of 1 minute to less 10 minutes above the melting point of rotigotine as taught by Müller reads on the raising the temperature as claimed by claims 8 and 26.
Regarding process of making the transdermal device as claimed by claims 8 and 26, the process is taught by Breitenbach including the all the claimed steps of a) producing the drug containing pressure sensitive adhesive layer, b) coating the drug containing layer on a polymer carrier and c) applying protective layer. 
Regarding the step of kneading or stirring as claimed by claim 8 and kneading as claimed by claim 26, Breitenbach teaches manually homogenizing the mixture of ingredients, which is kneading (example 1), and Horstmann teaches stirring till homogenous mass is formed (example 1). 
Regarding the heating the pressure sensitive adhesive to a temperature 5-20 °C above the softening temperature of the hot melt pressure-sensitive adhesive mass and is at the same time below the melting point or the melting range of the stable modification of the at least one drug, as claimed by claims 8, 12, 27 and 28, Breitenbach teaches heating the adhesive to temperature below the melting point of the drug, and teaches heating up to 100 °C. Since the reference teaches the same claimed drug rotigotine that have melting point of 70-75 °C, and the same polyogranosiloxane adhesive, then the claimed temperatures are taught by the reference. 
Regarding the additional heat treatment to temperature above the drug melting point for 1-10 minutes as claimed by claims 8 and 26, Breitenbach teaches after calendering the mixture, it is exposed, preferably for a maximum of 5 minutes and most desirably for less than 4, 3, 2 or even 1 minute(s), to a temperature of 100o C to 200o C, preferably 120-160o C and ideally 130-150o C. Further, Müller teaches polymer containing rotigotine that was dried above the melting temperature of the drug for 3 minutes shows no drug crystallization for 2 years. 
Regarding heat treatment for at least 10o C above the melting point of the drug as claimed by claim 9, Breitenbach teaches heating to 100-200o C that is more than 10 o C above the melting point of rotigotine of 70-75o C that overlaps with the claimed heating temperature. Müller teaches drying the mixture of the polymer and pharmaceutical at a temperature at least 10o C above the melting temperature of the pharmaceutical contained in the mixture.
Regarding the steps of punching individual patches and packaging the patches as claimed by claims 10 and 29, all those steps are taught by Breitenbach.
Regarding claim 12, the claimed polydimethylsiloxane is taught by Breitenbach that teaches polyorganosiloxane, and Horstmann that teaches dimethylpolysiloxane.
Regarding the kneading step claimed by claims 12, 25 and 26, Breitenbach teaches manual homogenization, i.e. kneading, of the melted matrix.  
Regarding the transdermal patch as claimed by claim 13, all the limitation of transdermal patch of claim 13 that is produced by the process of claim 8 are taught by the combination of Breitenbach and Horstmann, and optionally Müller.
Regarding softening temperature that is at least 6o C and 7° C below the melting point or the melting range of the stable modification of the at least one drug as claimed by claims 18 and 19, respectively, Breitenbach teaches heating the adhesive to temperature below the melting point of the drug, and teaches heating up to 100° C. Since the reference teaches the same claimed drug rotigotine that have melting point of 70-75° C, and the same polyogranosiloxane adhesive, then the claimed softening temperature is implied by the reference. 
Regarding claim 20 that crosslinked PVP particles having diameter of 5-150 µm, Horstmann teaches crosslinked PVP particles having diameter of less than 150 micrometer that overlaps with the claimed diameters. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 21 that the drug has low tendency to spontaneous crystallization, Breitenbach teaches rotigotine which is instantly claimed by claim 22 that would have low tendency to spontaneous crystallization since compounds and their properties are inseparable. 
Regarding the drugs claimed by claim 22, the claim recites rotigotine that is taught by the cited references.   
Regarding the ratio of the drug to the PVP of 1:10 to 10:1 as claimed by claim 23, example 5 of Breitenbach teaches composition comprising 15% drug and 5% PVP, i.e. ratio of 3:1 that falls within the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding additional heating during the production of the drug -containing PSA as claimed by claim 30, it is suggested by the cited references.
Regarding solubility of the drug in the hot melt adhesive of 0-2% as claimed by claim 31, the cited references teaches the claimed ingredients in the drug containing layer including the hot melted adhesive and the drug, and the solubility of the drug in the hot melt adhesive is expected to be the same since materials and their properties are inseparable.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Breitenbach, Horstmann, and Müller as applied to claims 8-10, 12, 13, 18-23, 25-31 above, and further in view of Hannay et al. (WO 2004/012730, of record).

Applicant Claims 
Claim 24 recites that the drug and crosslinked PVP are present in microreservoirs.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Breitenbach and Horstmann, and optionally Müller are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Breitenbach and Horstmann teach combination of a drug and PVP, however, and while Breitenbach teaches PVP in inner phase of the matrix, the references do not explicitly teach microreservoirs as claimed by claim 24. 
Hannay teaches transdermal delivery device for administration of rotigotine comprises silicone adhesive matrix comprising microreservoirs containing the drug and PVP or copolymer of PVP and vinyl acetate (crosslinked PVP). The device comprises backing layer and removable release liner. The device provides high steady state flux rate of the drug over the device/skin interface. PVP is a crystallization inhibitor. Silicone adhesives include polydimethylsiloxane. The reference further teaches laminating the matrix on a backing layer, cover the matrix with a release liner, drying the matrix, cutting individual patches and sealing the patches in pouches (abstract; page 3, lies 1-25; page 4, lines 20-21; page 6, lines 3-11; page 10, lines 20-25; page 12, lines 1-9; example 1).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal therapeutic system comprising hot melt adhesive matrix layer comprises the drug and comprise microparticles of crosslinked PVP as an inner phase as taught by the combination of Breitenbach, Horstmann, and Müller, and combine PVP with the drug in microreservoirs as taught by Hannay. One would have been motivated to do so because Hannay teaches that PVP has crystallization inhibition effect and also can be included with the drug in microreservoirs in an adhesive matrix to provide high steady state flux rate of the drug. One would reasonably expect formulating transdermal therapeutic system comprising hot melt adhesive matrix containing drug and PVP in microreservoirs wherein the device provide high steady drug flux rate.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.
Applicants argue that the production method of the present application is characterized by several improvements adding up to an overall superior technical effect. Nothing in the cited prior points the skilled person to the combination of the above-described improvements. Consequently, the cited prior art does not prompt the skilled person to modify the known processes in any way to arrive that at the inventive production method incorporating the temperature profile of Claims 8 and 26 as-amended.

In response to this argument, it is argued that all the steps of the claimed methods as presented by claims 8 and 26 are taught explicitly or implicitly by combination of the cited references. Motivation to combine the references exists, as well as reasonable expectation to achieve the present invention, as set forth in this office action.

Applicants argue that none of the cited references teaches or suggests a method in which crosslinked PVP and drug in solid form are added to an adhesive mass. As noted above, each of the cited references teaches that a pre-blend, either as a solution or melt, must be formed prior to introducing a drug stabilized by PVP into the adhesive mass.

In response to this argument, it is argued that Breitenbach teaches at paragraph [0160] the introduction of rotigotine into the melted adhesive as solid. Particulate crosslinked PVP is taught by Horstmann. Combination of the cited preference teaches using solid drug and particulate PVP that is solid. Breitenbach clearly teaches homogenizing the ingredients of the matrix, i.e. kneading. Further, the cited references in combination teaches the kneaded ingredients and the temperatures of the process of production including dual heating, as explained above. The claims’ language does not exclude cooling steps. 

Applicants argue that none of the cited references teaches or suggests a dual, escalating heat treatment performed on an adhesive mass, in contrast to the urgings within the outstanding Office Action at Page 18. Breitenbach at Paragraph 0197 does teach adhesive at 160 °C which has formed a homogeneous melt to which rotigotine is added while the adhesive is kept at 160 °C for further homogenization, as noted within the outstanding Office Action at Page 19. However, after rotigotine addition, Breitenbach laminates the homogenized drug-containing melt onto a 120 °C foil, hence the only temperature change that Breitenbach teaches is change from a constant higher homogenization temperature followed by a lower temperature. The outstanding Office Action at Page 21 further notes that Breitenbach discloses metering in melted rotigotine into his hot-melt process, presumably forming a “dual heat treatment.” The cited melt requires that the rotigotine be above its melting point. Consequently, even if such rotigotine melting would be considered to constitute a step in a “dual” heat treatment, then (a) Breitenbach’s initial heat treatment step would be above the drug melting temperature (the initial heating step in the claimed invention requires a temperature below the drug melting temperature) and (b) Breitenbach merely melts the rotigotine alone (the heating steps in the claimed invention includes the adhesive mass). 

In response to this argument, it is argued that the instantly claimed method is taught by combination of the cited references including all the claimed steps, the used elements and conditions of the method, e.g. heating temperature and times. The dual heating is taught by the combination of Breitenbach and Muller, as set forth in this office action. Breitenbach teaches heating the adhesive to temperature below the melting point of the drug, and teaches heating up to 100 °C. Since the reference teaches the same claimed drug rotigotine that have melting point of 70-75 °C, and the same polyogranosiloxane adhesive, then the claimed temperatures are taught by the reference. Breitenbach discloses metering in melted rotigotine into his hot-melt process. The claims require dispersing the mixture of drug and PVP in hot melt pressure sensitive adhesive, and not melting all together.  Drying the mixture of drug and adhesive after lamination for a period of 1 minute to less 10 minutes above the melting point of rotigotine as taught by Müller reads on  subsequent raising the temperature as claimed by claims 8 and 26. Breitenbach clearly teaches homogenizing the ingredients of the matrix, i.e. kneading. Further, the cited references in combination teaches the kneaded ingredients and the temperatures of the process of production including dual heating, as explained above. The claims’ language does not exclude cooling steps. 

Applicants argue that Breitenbach does not teach any “additional heating after heating the drug-adhesive mixture,” as urged within the outstanding Office Action at Page 9. Breitenbach instead teaches a constant heat treatment, performed either (i) above the drug melting point or (ii) below the drug melting point but above the adhesive softening temperature. There would have been absolutely no motivation to have imported Muller’s and Horstmann’s drying step into the claimed solvent-free hot-melt process. Hot-melt adhesives transform into solids by cooling, not drying. There is nothing to dry in hot-melt coating methods, which are by-definition solvent-free, as indicated in Claim 1. Hence the combination of Horstmann or Muller and Breitenbach would not have incorporated “drying,” and the position within the outstanding Office Action at Pages 11 and 17 in that regard are purely conclusory.

In response to this argument, it is argued that Breitenbach teaches manually homogenizing the mixture of ingredients (example 1) that is kneading, and Horstmann teaches stirring till homogenous mass is formed (example 1). The combination further teaches ii) melt amine resistant silicone adhesive in absence of solvent with rotigotine along with crosslinked PVP particles under temperature and time as claimed and raising the temperature of the mixture again for at least 1 minute to 10 minutes, as set forth in this office action. Dual heat treatment is taught by combination of the cited references. Additional heating is taught by Muller. 

Applicants argue that Breitenbach already teaches that rotigotine can be held at a temperature above the rotigotine melting point for up to 5 minutes. c.f. US 254, Para. 0157 and outstanding Office Action at Pages 8 and 17. Consequently, if one were to incorporate Muller’s teaching of temperature-based-crystallization- stabilization into Breitenbach, then one would merely have ensured that Breitenbach’s constant- temperature homogenization step was 10 °C higher than the melting temperature of rotigotine (which his working examples clearly do), and that the homogenization lasted for at least 3 minutes (per Muller and Breitenbach) but less than 5 minutes (per Breitenbach). One would not have arbitrarily selected Breitenbach’s lower temperature hot-melt adhesive embodiments and subjected such low temperature embodiments to a higher temperature “drying” step however, as apparently urged within the outstanding Office Action. Breitenbach instead teaches with particularity embodiments in which the Rotigotine is not melted rely upon an adhesive that is softened at "very low temperatures of 70 - 75 °C," which "leaves the Rotigotine in the matrix in its solid state." Hence Breitenbach, considered in its entirety, clearly teaches that adhesives softened at low temperatures should not be subjected to temperatures exceeding the melting point of the drug contained therein. It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art. In the instant case, the Office Action is picking Breitenbach’s softer adhesive, while ignoring Breitenbach’s remaining teachings as to such softer adhesive, e.g. that rotigotine melting is to be avoided in such embodiments. The Office Action further picks a drying step from Muller (who forms his TTSs via an altogether different process) and drops this step into Breitenbach, thereby ignoring that Breitenbach (and the claimed invention) is directed to hot-melt processes that do not include solvents, hence the incorporation of a drying step is altogether conclusory. 

In response to this argument, it is argued that Breitenbach teaches manual homogenization, i.e. kneading, of the hot melted mixture. In paragraph [0197], Breitenbach further teaches heating silicone adhesive first, adding rotigotine, and continue heating the mixture. The claimed change in the temperature to certain limits as claimed, all taught by combination of the cited references as set forth in this office action. Muller teaches temporarily drying the mixture of the polymer and pharmaceutical at a temperature at least 10o C above the melting temperature of the pharmaceutical contained in the mixture. This drying step reads on the raising the temperature of the hot melt adhesive mass. Drying should take place for at least one minute and no longer than 10 minutes, and obtaining polymer containing rotigotine that was dried above the melting temperature of the drug for 3 minutes shows no drug crystallization for 2 years. Use the heat for drying as taught by Muller, inevitably will raise the temperature of the mixture as claimed. Therefore, the heating for certain temperature to certain period of time, and kneading steps are taught by combination of the cited references. The examiner did not pick and choose to achieve the present invention from the prior art teachings because the references clearly teach the claimed steps of the claimed method. The rejections of the claims are not based on pick and choose from any one reference only so much of it as will support a given position. Rather, the rejections are based on reasonable combination of what was known in the art at the time of the invention. The rejections provide motivation to combine the cited references, as well as reasonable expectation of success to arrive to the present invention as a whole.

Applicants argue that the references further do not teach or suggest methods in which the hot melt pressure- sensitive adhesive is a silicone hot-melt adhesive, the drug is rotigotine and the producing step comprises heating the hot melt pressure-sensitive adhesive to a temperature that is 5 to 20 °C above the softening temperature of the hot melt pressure-sensitive adhesive, dispersing the crosslinked polyvinylpyrrolidone into the heated adhesive and then kneading rotigotine in solid form into the heated pressure-sensitive adhesive containing the cross-linked PVP, followed by a temperature increase above the rotigotine melting point, as recited in Claim 12. Breitenbach, the only reference directed to hot-melt TTSs, instead teaches that rotigotine and PVP are added “together” to the adhesive in the form of a “premelt.” c.f. US 254, Para. 0198 and 0096. Horstmann likewise combines cross-linked PVP and drug prior to combining with the polymer matrix and solvent. c.f. US 898, Col. 6, lines 48 — 61. Muller similarly discloses the addition of a PVP/rotigotine pre-blend in ethanol to a polysiloxane matrix polymer in h-heptane. c.f. US665, Col. 4, lines 28 — 36. Only Applicants have found that the initial dispersion of PVP with a later incorporation of rotigotine imparts superior uniformity of the drug within the polymer matrix while minimizing the time that the rotigotine is subjected to elevated temperatures. The outstanding Office Action at Page 13 dismisses Claim 12 because “kneading” is disclosed in Breitenbach. Applicants respectfully submit that, regardless of any generic disclosure of kneading in hot-melt systems, the claimed methods are not taught or suggested. Each of the cited references forms a pre-blended solution (or a pre-melt) of the PVP and drug prior to incorporation into the polymer matrix. Only Applicants have determined methods in which PVP is initially dispersed within silicone adhesive and rotigotine in solid form subsequently added. The references, considered either alone or in combination, do not teach or suggest that the initial dispersion of PVP within an adhesive followed by the addition of rotigotine in solid form, and to conclude otherwise is to indulge in an impermissible hindsight analysis.

In response to this argument, it is argued that the steps of the claimed method including heating at certain temperature and kneading as instantly claimed by claims 8 12, 25 and 26 are taught by Breitenbach that teaches homogenization of the hot melt adhesive and the drug, and no need to be retaught by each secondary reference. The claimed silicone hot-melt adhesive and rotigotine are taught by the cited references. Horstmann teaches particulate form of crosslinked PVP as discussed above, and combination of Horstmann with Breitenbach teaches kneading the rotigotine into the heated pressure-sensitive adhesive containing the cross-linked PVP. The increase of the temperature after the initial heating as claimed is taught by Muller. Therefore, all the elements of the claimed method including steps, conditions and ingredients are taught by combination of the cited references. The office did not indulge the hindsight analysis, rather, the examiner relied upon what was known by the art at the time of the invention to construe the present rejection. The examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants reiterate that Breitenbach is directed to rotigotine-containing TTSs formed from a hot-meltable adhesive matrix. [US. 254, Paras. 0001 and 0018]. The impetus of Breitenbach is that rotigotine remains stable under "short-term" heating to temperatures of at least 160 °C, such that its can be worked into matrices produced by the hot- melt process. [US 254, Para. 0030]. As noted above, Breitenbach generically notes that the solvent-free melt is heated to 70 to 200 °C, "and then processed and cooled." [US 254, Paras. 0046, 0032, 0157, inter alia]. In contrast to the inventive mild kneading temperatures, Breitenbach teaches with particularity that the silicone adhesive matrices is heated to either 160 or 140 °C prior to rotigotine introduction. [US 254, Paras. 0201 and 0203]. Breitenbach then teaches that a subsequent cooling step eliminates thermal stress and protects the rotigotine from "critical environmental factors." [US 254, Para. 0032]. In the alternative, Breitenbach teaches a "variant" in which the adhesive may be melted below the rotigotine melting point, thereby leaving the rotigotine in the matrix in its "solid state." [US 254, Para. 159 - 160]. In contrast to the position within the outstanding Office Action, the adhesive layer in such embodiments is melted and processed at a "very low" temperature of 70 to 75 °C, which is "just below the melting point of rotigotine." [US 254, Para. 0159]. Breitenbach notes that any of a number of optional internal phase components may be suitable, including polyvinyl acetate, polyvinyl pyrrolidone, polyvinyl pyrrolidone with softener or a copolymer of polyvinyl pyrrolidone and vinyl acetate.cf. US 254, Paras. 0103, 104 and 0181]. Rather than introducing the drug and internal phase component separately, Breitenbach instead notes that the internal-phase component is added “together” with the rotigotine, in the form of a pre-melt. [US 254, Paras. 0198 and 0096].

In response to this argument, it is argued that while Breitenbach teaches range of temperature between 70-200 °C that embraces the claimed temperature of 107°C in paragraph [0046], the temperature taught by the references is above the melting point of the pressure sensitive adhesive but below the melting point of the drug. Based on a specific drug, one can determine the temperature as claimed. Further, Breitenbach clearly teaches at paragraph [0177] that the matrix contains hot meltable adhesive in which rotigotine is completely dissolved. Therefore, the reference does not desire to have the drug remaining in a solid state in the matrix, unlike applicants’ assertion. Breitenbach teaches in a particularly preferred form of implementation the rotigotine is melted by metering it, in its solid state, into the hot molten matrix and by briefly homogenizing and then calendaring the rotigotine-containing matrix melt onto a foil substrate. In that operation the rotigotine is exposed, preferably for a maximum of 5 minutes and most desirably for less than 4, 3, 2 or even 1 minute(s), to a temperature of 100o C to 200o C, preferably 120-160o C and ideally 130-150o C (¶¶ 0153-0162). This exposure of rotigotine polymer mixture to a temperature up to 200o C for a period of 1-5 minutes, suggests exposing the mixture to a temperature above the melting temperature for short period of 1-5 minutes as instantly claimed. Hence, the references teaches dual heating. 

Applicants argue that Breitenbach does not teach or suggest pressure- sensitive adhesive matrices comprising particles of cross-linked polyvinylpyrrolidone, as recited in the claimed invention. Breitenbach instead merely notes that any of a number of internal phase components may be suitable, including polyvinyl pyrrolidone or copolymer of polyvinyl pyrrolidone with polyvinyl acetate. Breitenbach does not generically note the incorporation of any “PVP copolymer”, as apparently urged within the outstanding Office Action at Page 7. Breitenbach instead discloses a specific copolymer, a copolymer of polyvinyl pyrrolidone and polyvinyl acetate, and such copolymer is not a crosslinked polymer. Accordingly, the outstanding Office Action's position at Pages 8 and 9 that Breitenbach teaches "crosslinked PVP" is altogether erroneous.

In response to this argument, it is argued that Breitenbach clearly teach PVP premelted with rotigotine at paragraph [0196]. Breitenbach disclosed PVP as internal phase to contribute to uniform drug distribution and to help to augment moisture absorption from the patch. The reference teaches copolymer of PVP and other polymers, i.e. crosslinked PVP, however does not exemplify crosslinked PVP. Horstmann teaches presence of drug and crosslinked PVP particles in adhesive matrix provides increased active agent flow and stability during storage. One having ordinary skill in the art would have used crosslinked PVP for the advantage taught by Horstmann. One cannot attack the references individually wherein obviousness is based on combination of the references.

Applicants argue that nor does Breitenbach, cited for its hot melt disclosure, teach or suggest the inventive dual, escalating heat treatment of adhesive masses. Breitenbach instead either introduces rotigotine into (a) a "hot molten" matrix at either 140 °C or160 °C or (b) the matrix remains below the melting point of the rotigotine during the entire TTS production to ensure that the rotigotine does not melt. The outstanding Office Action's position, at Page 7 to 8 that Breitenbach teaches an adhesive melted "at very low temperatures of 70 - 75 °C" that would subsequently be heated to “permit continuous feeding” is altogether conclusory and a misreading of Breitenbach. Applicants respectfully reiterate that the only procedural variation subsumed by Breitenbach is to form a melt at a low temperature that is held constant throughout the hot-melt process so that the rotigotine remains in its "solid state." In order to process such low melting temperature adhesives, Breitenbach adds any of a numbers of softeners to the adhesive. c.f. US 254, Paragraph 0053. Breitenbach does not teach or suggest raising the temperature to “permit continuous feeding,” however, and the urgings within the outstanding Office Action at Page 8 in that regard are purely conclusory. Applicants note that Breitenbach further discloses the formation of a premelt for embodiments containing PVP. Consequently, it is assumed that Breitenbach’s low temperature embodiments do not include PVP, so that the rotigotine remains in a solid state.

In response to this argument, it is argued that Breitenbach teaches in a particularly preferred form of implementation the rotigotine is melted by metering it, in its solid state, into the hot molten matrix and by briefly homogenizing and then calendering the rotigotine-containing matrix melt onto a foil substrate. In that operation the rotigotine is exposed, preferably for a maximum of 5 minutes and most desirably for less than 4, 3, 2 or even 1 minute(s), to a temperature of 100o C to 200o C, preferably 120-160o C and ideally 130-150o C (¶¶ 0153-0162). This exposure of rotigotine polymer mixture to a temperature up to 200o C for a period of 1-5 minutes, suggests exposing the mixture to a temperature above the melting temperature for short period of 1-5 minutes as instantly claimed.

Applicants argue that Breitenbach most certainly does not teach or suggest inventive hot-melt methods in which the cross-linked PVP and drug in solid form are added to the adhesive mass separately, with the adhesive mass kneaded or stirred to disperse the PVP and drug at a temperature below the drug melting point, and raising the adhesive temperature above the drug melting point, as recited in the claims as-amended. Breitenbach does disclose the addition of drug and PVP as a pre-melted blend; but Breitenbach initially heats his blend components is above the drug’s melting point, at which time he feeds the melted pre-blend into his matrix at either 140 °C or160 °C. If one arguably considered Breitenbach’s pre-melt as an extra heating step (which Applicants do not), Breitenbach still fails to teach a dual heat treatment performed on the adhesive mass. Furthermore, Breitenbach’s pre-melt embodiments (which are the embodiments including PVP) fail to teach or suggest the dispersion of PVP and drug in solid form at temperatures below the drugs melting point.

In response to this argument, it is argued that the claimed steps and temperatures are taught by Breitenbach and Muller. Inclusion of solid drug and PVP is taught by Breitenbach, and in combination of Horstmann teaches inclusion of crosslinked PVP. All the steps, conditions and ingredients of the claimed method are taught by combination of the cited references. It has been held that it is prima facie obvious to reverse the order of the prior art process steps, Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), selection of any order of mixing ingredients is prima facie obvious. Applicants failed to show superior and unexpected results obtained from the order of the claimed steps. Further the expressions “comprising” or “consisting essentially of” of the claims permit any order of steps of the claimed method. 

Applicants argue that Breitenbach cannot teach or suggest inventive methods in which the drug is rotigotine and the temperature is raised to only 107 °C, as recited in Claim 28. As noted above, Breitenbach teaches with particularity that a rotigotine/PVP pre-melt is introduced into silicone adhesive that has been heated to either 140 °C or160 °C.

In response to this argument, it is argued that while Breitenbach exemplifies temperature of 160 °C, the reference however teaches range of temperature between 70-200 °C that embraces the claimed temperature of 107°C in paragraph [0046]. Disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. Applicant’s attention is directed to the scope of the present claims that require temperature 5-20oC above the softening point of the pressure sensitive adhesive, and not above the melting point of the drug. Breitenbach repeatedly teach heating to a temperature below the melting point of the drug. The reference further teaches melting the adhesive which imply heating to above its softening point, especially the reference teaches the same claimed polyorganosiloxane adhesive. Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicants argue that Horstmann is generally directed to solvent-based TTSs. Horstmann, requiring cross-linked polyvinylpyrrolidone to be swollen via solvent during island loading. This cannot teach or suggest the inventive production of a transdermal therapeutic system without solvent, as recited in the claimed invention. In that regard, to modify Horstmann so as to avoid its solvent would render it unfit for its stated purpose.

In response to this argument, it is argued that Horstmann is relied upon for solely showing crosslinked PVP can be used in particulate form in transdermal devices for the benefit of providing increased active agent flow and stability during storage. In construing the rejection, the examiner did not modify Horstmann or change its principle of operation, rather the examiner modified Breitenbach by using particles of crosslinked PVP without swelling them in solvent. 

Applicants argue that Horstmann teach or suggest the inventive dual heat treatment, in which the adhesive mass is initially at a lower temperature, after which the temperature is raised above the melting point of the drug temporarily, as further recited in the claimed invention. Horstmann discloses that his solvent based embodiments are subjected to drying and that his alternative “melting process” is subjected to cooling. Horstmann does not teach a process incorporating an escalating dual heat treatment of an adhesive mass. Horstmann most certainly does not teach or suggest inventive hot-melt methods in which the cross-linked PVP and drug in solid form are added to the adhesive mass. Similar to Breitenbach’s pre-melt, Horstmann pre-blends solvent-swollen PVP and drugs, with the resulting islands then incorporated into a basic material that has either been suspended in solvent or subjected to shear and heat. Horstmann does not teach or suggest adding a drug in solid form, however.

In response to this argument, it is argued that if Horstmann was to teach all the above limitations of the claim, the reference would have been considered for anticipation. The reference satisfies the purpose for which it was applied, i.e. using particulate crosslinked PVP in transdermal devices. 

Applicants argue that Horstmann, disclosing a different method of loading cross-linked PVP with active ingredient, also fails to teach or suggest methods in which the drug is rotigotine and the producing step comprises heating the hot melt pressure-sensitive adhesive to a temperature that is 5 to 20 °C above the softening temperature of the hot melt pressure-sensitive adhesive and below the melting point or the melting point range of the rotigotine, dispersing the crosslinked polyvinylpyrrolidone into the adhesive and subsequently kneading the rotigotine in solid form into the heated pressure-sensitive adhesive/polyvinylpyrrolidone dispersion, followed by a short temperature increase above the rotigotine melting point, as recited in Claim 12 as-amended. Applicants respectfully reiterate that the Office Action selects Horstmann's crosslinked PVP without any regard for how such particles are to be filled with active ingredient. One skilled in the art, in light of Horstmann, would have preloaded crosslinked PVP within a solvent bath (as taught by Horstmann), and to conclude otherwise is to indulge in an impermissible hindsight analysis. One would not have dispersed cross-linked PVP within an adhesive and subsequently kneaded rotigotine into the resulting dispersion; however, as there would have been no expectation of success in doing so in light of Horstmann’s required 2 hour crosslinked-P VP solvent-swelling step.

In response to this argument, it is argued that even if Horstmann teaches different method of loading the PVP into the active agent, the reference is not relied upon for any method steps, only relied upon for teaching crosslinked PVP in transdermal devices. One having ordinary skill in the art would have loaded crosslinked PVP in in the hot melt adhesive of Breitenbach and then homogenize the mixture as taught by Breitenbach. The examiner did not pick and choose from the teachings of the references because the references clearly teach the claimed method steps and conditions. The rejections of the claims are not based on pick and choose from any one reference only so much of it as will support a given position. Rather, the rejections are based on reasonable combination of what was known in the art at the time of the invention. The rejections provide motivation to combine the cited references, as well as reasonable expectation of success to arrive to the present invention as a whole.
Further, the examiner did not rely on hindsight reasoning in construing the rejection, rather on what was known in the transdermal art at the time of the invention. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Applicants argue that Horstmann cannot teach or suggest inventive hot-melt methods in which the drug is rotigotine and the temperature is raised to 107 °C, as recited in Claim 28.

In response to this argument, it is argued that Horstmann satisfies the purpose for which it was applied. The claimed temperature is taught by Breitenbach, as set forth in this office action. The reference does not need to teach raising the temperature or any other limitations taught by the other cited references. Horstmann is an analogous art and it is in the field of applicant' s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned, which is transdermal devices, and it is proper to rely on it for what it teaches.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

Applicants argue that Muller is solely directed to the use of higher drying temperatures within solvent-based TTSs, which are excluded from the claimed invention. Muller is more particularly directed to "drying, to remove the solvent, at temperatures which at times are at least 10 °C above the melting point of the pharmaceutical." (US 665, Col. 3, lines 10 - 15). Suitable pharmaceuticals are any having a melting point of less than 120 °C. (Col. 4, lines 14 - 21). Muller's working example is directed to removing the ethanol from a polysiloxane adhesive having a PVP/rotigotine inner phase via an elevated drying temperature of 115 °C. (US 665, Col. 4, line 60 - Col. 5, line 20). Muller forms his coating from a pre-blend of PVP and rotigotine in ethanol which is combined with adhesive in n-heptane. (US 665, Col. 4, lines 30 — 35). Muller fails to teach or suggest pressure- sensitive adhesive matrices comprising particles of cross-linked polyvinylpyrrolidone, as recited in Claim 8. Muller, requiring solvent, cannot teach or suggest the inventive production of a transdermal therapeutic system without solvent, as further recited in the claimed invention. To modify Muller so as to avoid its solvent would render it unfit for its intended purpose.

In response to this argument, it is argued that Muller is relied upon for solely teaching supersaturated matrix and teaching drying mixture comprising rotigotine for a period of 1 minute to less 10 minutes above the melting point of rotigotine. The drying temperature taught by Muller reads on the claimed second heating temperature. Muller does not need to teach solvent free hot melt process or particulate of crosslinked PVP that are already taught by the other references. The claims require applying the second temperature during production of the adhesive mass or during the coating of the polymer carrier, and Muller teaches heating during drying, i.e. during coating. The examiner did not modify Muller to avoid solvent, however modified Breitenbach by supersaturating the matrix with the drug and using heat for a period of 1 minute to less 10 minutes above the melting point of rotigotine after forming the matrix. If Muller was to teach all the claimed steps and conditions along with supersaturated matrix and heating for additional period of 1-10 minutes, the reference would have considered for anticipation.

Applicants argue that Muller does not teach or suggest the inventive dual heat treatment, in which the adhesive mass is initially at a lower temperature, after which the temperature of the adhesive mass is raised above the melting point of the drug temporarily, as further recited in the claimed invention. Muller merely notes that his drying temperature should be at least 10 °C higher than the active agent melting point. And Muller most certainly does not teach or suggest inventive hot-melt methods in which the cross-linked PVP and drug in solid form are added to the adhesive mass. Muller also relies upon a drug pre-blend, incorporating his active into the coating mass as an ethanolic solution of drug/PVP. Muller thus cannot teach or suggest methods in which the drug is rotigotine in solid form and the producing step comprises heating the hot melt pressure-sensitive adhesive to a temperature that is below the melting point or the melting point range of the rotigotine, dispersing the crosslinked PVP and subsequently adding the rotigotine in solid form to the pressure-sensitive adhesive/PVP dispersion followed by a temperature increase above the rotigotine melting point, as recited in Claim 12.

In response to this argument, it is argued that dual heat are taught by combination of the cited references and not taught by Muller alone. As applicants noted that Muller merely notes that his drying temperature should be at least 10 °C higher than the active agent melting point, and combining this limitation with the heating taught by Breitenbach teaches dual heating. If Muller was to teach all the elements of the claimed invention, the reference would have been considered for anticipation. One cannot attack the references individually wherein obviousness is based on combination of references. 

Applicants argue that Muller, requiring a drying temperature that is at least 10 °C above the melting point of the active agent, most certainly does not teach or suggest inventive methods in which the hot melt raised temperature is only 5 to 10 °C above the melting point or the melting range of the drug(s), as recited in Claim 27. In fact, Muller’s higher drying temperature requirement teaches away from such advantageous embodiments. There further would have been no expectation of success in imparting shelf-stability to the embodiments of Claim 27. Muller thus cannot teach or suggest inventive methods in which the drug is rotigotine and the temperature is raised to only 107 °C, as recited in Claim 28. Muller clearly teaches a drying temperature of 115 °C for rotigotine.

In response to this argument, it is argued that Muller is relied upon for teaching supersaturating the matrix with the drug and dry the mixture after lamination for a period of 1 minute to less 10 minutes above the melting point of rotigotine. Regarding the temperatures claimed by claims 27 and 28, Breitenbach teaches heating the adhesive to temperature below the melting point of the drug, and teaches heating up to 100 °C. Since the reference teaches the same claimed drug rotigotine that have melting point of 70-75 °C, and the same polyogranosiloxane adhesive, then the claimed temperatures are implied by the reference. 

Applicants argue that there would have been no motivation to have combined Breitenbach, Horstmann and Muller. Particularly, there would have been absolutely no motivation for one skilled in the art of melt coating to look to any process conditions associated with solvent coating references. However, even if one skilled in the art had looked to the foregoing references (which Applicants did not), the claimed invention would not have resulted. None of the references teaches or suggests the dual heat treatment of an adhesive mass, much less one initiated below the drug melting temperature. The combined references teach heating either an adhesive melt (per Breitenbach) or an adhesive-containing solvent coating (per Horstmann and Muller) to a single temperature, and to conclude otherwise is to indulge in an impermissible hindsight analysis. Muller, relied upon as teaching the second heating step, merely notes that drying should be done at higher temperatures than the norm, i.e. at temperatures that are at least 10 °C higher than the drug melting temperature. Breitenbach, which the outstanding Office Action specifically cites for its teachings related to hot-melt TTSs, either (1) introduces a rotigotine/PVP premelt into pressure sensitive adhesive at a temperature of either 140°C or 160 °C or (ii) adds rotigotine alone to pressure sensitive adhesive kept at a constant 70 °C to 75 °C. As noted above, Muller teaches a drying temperature of at least 10 °C higher than the drug melting point for solvent-based TTSs. However, Breitenbach already teaches a hot-melt process that heats the adhesive mass to at a temperature at least 10 °C higher than the drug melting point. Consequently, there would have been absolutely no motivation to have imported Muller's drying step from his solvent-based system into Breitenbach's hot-melt TTSs, because Breitenbach already does what Muller teaches.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to combine the references exists as set forth in this office action, even if the motivation is different from what applicant’s had done. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The cited references are analogous art, and are in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned, which is transdermal drug delivery. Therefore, it is proper to be combined for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Furthermore, motivation to combine the references exist, even if different from what applicants would have done, and reasonable expectation to achieve the present invention exists.
Finally, obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Applicants argue that the Office Action’s continued importation of an “extra heating step” from Muller is altogether conclusory. The combination of Breitenbach and Muller would result in an adhesive mass whose temperature is initially elevated to above the melting point of the drug (albeit arguably to a temperature of less than 130 °C as taught by Muller and for a period of 1 to 5 minutes as taught by Breitenbach and Muller), followed by cooling, because that is what both Breitenbach and Muller teach. The outstanding Office Action at Page 19 curiously inserts Muller as an “extra” heating step into Breitenbach. 

In response to this argument, it is argued that raising the temperature after forming the matrix is clearly taught by Müller that teaches polymer containing rotigotine that was dried above the melting temperature of the drug for 3 minutes shows no drug crystallization for 2 years. Therefore the heat taught by Muller is an extra heating step above the melting point and not cooling as applicants assert. 

Applicants argue that, even if an elevated heating step is arguably taught by Muller, none of the cited references teaches or suggests an initial heating step performed on an adhesive mass containing PVP and drug that is below the melting temperature of the drug along with a second, temporary adhesive-mass-heating-step above the melting temperature of the drug. Breitenbach initially forms a rotigotine/PVP premelt (i.e. the temperature of the premelt is above the melting point of rotigotine) and admixes this pre-melt into a hot melt process that is at an extremely elevated temperature. The combination would thus have arguably resulted in Breitenbach’s use of his extremely elevated temperature embodiments (as noted above), but not the claimed dual heat treatment which begins below the melting temperature of the drug.

In response to this argument, it is argued that Breitenbach teaches range of temperatures of 70-200 °C, even exemplifies specific temperatures within the claimed range. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Further, the claims’ language does not exclude cooling step. 

Applicants argue that the combination most certainly does not teach or suggest inventive hot-melt methods in which the cross-linked PVP and drug in solid form are added to the adhesive mass, as recited in the claims as-amended. Each of the cited references adds the active to their matrix polymer as a drug/crystalline inhibitor pre-blend, either as a solution or melt. There simply would have been absolutely no expectation of success in forming suitable TTSs in the absence of pre-blending, based on the teachings of each of the references and particularly in light of Horstmann’s 2 hour swelling step.

In response to this argument, it is argued that all the steps of claimed process are taught by combination of the cited references including steps, conditions, and ingredients used. Motivation to combine the references exists, as well as reasonable expectation to achieve the present invention, as explained above. The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done. It is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969). In the light of the foregoing discussion, the Examiner' s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Applicants argue that claim 24 is likewise patentable in further light of Hannay. Hannay forms a rotigotine/PVP pre-blend in ethanol that is subsequently admixed with solvated adhesive. Hannay subsequently dries the rotigotine-loaded adhesive. Hannay, solely directed to solvent-based TTSs. To modify Hannay so as to avoid its solvent would altogether change its principle of operation. Nor Hannay teach or suggest the inventive dual heat treatment, in which the adhesive mass is initially heated to a lower temperature, after which the temperature is raised above the melting point of the drug temporarily, as further recited in the claimed invention. And Hannay most certainly does not teach or suggest inventive hot-melt methods in which the cross-linked PVP and drug in solid form are added to the adhesive mass, as recited in the claims as-amended.

In response to this argument, it is argued that Hannay is relied upon for solely teaching crosslinked PVP particles are present in microreservoirs. Hannay does not need to teach the claimed method steps and temperatures that already taught by the other references. Motivation to combine Hannay with the other references exists, even if different from what applicants would have combined for. The cited references are analogous art, and are in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned, which is transdermal drug delivery. Therefore, it is proper to be combined for rejection of the claimed invention.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611